Citation Nr: 0602024	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What schedular evaluation is warranted for a torn medial 
meniscus and a probable tear of lateral meniscus of the left 
knee, with patellar tendonitis, from February 23, 2000?

2.  Entitlement to an extraschedular evaluation for a torn 
medial meniscus and a probable tear of lateral meniscus of 
the left knee, with patellar tendonitis, from February 23, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which granted 
entitlement to service connection for a torn medial meniscus 
and a probable tear of the lateral meniscus of the left knee, 
with patellar tendonitis (left knee disorder), and assigned a 
20 percent schedular evaluation from February 23, 2000.  In 
March 2005, the Board remanded the veteran's appeal for 
further evidentiary development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating question as noted on the 
title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC. VA will notify the veteran if 
further action is required on his part.


REMAND

As to entitlement to a higher schedular evaluation for a left 
knee disorder, the Board notes that, while potentially 
applicable rating criteria include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005), notice of these 
Diagnostic Cods has yet to be provided to the veteran.  
Therefore, a remand to provide this notice is required.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§ 19.9, 19.29, 19.31 (2005).  In readjudicating the claim, 
the RO must consider VAOPGCPREC 09-04 (September 17, 2004); 
69 Fed. Reg. 59990 (2004), as well as the Court's holdings in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

Therefore, the appeal is REMANDED for the following:

1.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2005).

2.  Thereafter, the RO must address the 
veteran's claims of entitlement to a 
higher schedular evaluation for a torn 
medial meniscus and a probable tear of 
the lateral meniscus of the left knee 
with patellar tendonitis, and entitlement 
to an extraschedular evaluation in excess 
of 20 percent for the torn medial 
meniscus and a probable tear of the 
lateral meniscus of the left knee, with 
patellar tendonitis.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received.  The SSOC must address all 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal including the rating criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261; VAOPGCPREC 09-04; 
DeLuca; and Esteban.  A reasonable period 
of time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

